Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to communication filed 1/6/2021.  
Claims 1-3, 6, 12, 14-28 are allowed.

Drawings
FIG. 1 is objected to because the figures contain blurry text that it will be difficult to read when reproduced.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative George Chen on 2/9/2021.  
The application has been amended as follows: 
Claim 1: 
A processor implemented method for mapping a commerce customer account to a social media user account, the processor implemented method comprising: 
accessing commerce data for the commerce customer account from a commerce database for a retailer, the commerce data for the commerce customer account being collected by the retailer for storage in the commerce database; 
accessing respective social media data of one or more respective candidate social media user accounts from a social media database; 
deriving inferred commerce attributes for the commerce customer account from the commerce data for the commerce customer account; 
deriving respective inferred social media attributes for each respective candidate social media user account of the one or more respective candidate social media user accounts from the respective social media data for the one or more respective candidate social media user accounts; 
calculating activity correlations between the commerce customer account and each respective candidate social media user account of the one or more respective candidate social media user accounts based on the inferred commerce attributes and the respective inferred social media attributes; 
for each respective candidate social media user account of the one or more respective candidate social media user accounts: 
estimating a probability, according to a first set of rules, that the commerce customer account and the respective candidate social media user account map to a same identity, wherein the first set of rules comprise a logistic function having an exponential term, the exponential term comprising: 
a term describing a correlation between the commerce customer account and the respective candidate social media user account; 

a term describing a sample size; and 
determining that the probability, as estimated according to the first set of rules, exceeds a predetermined threshold value;
when the probability, as estimated according to the first set of rules, that the commerce customer account and the respective candidate social media user account map to the same identity exceeds the predetermined threshold value, assigning the commerce customer account to one or more customer categories based on (1) the inferred commerce attributes for the commerce customer account and (2) the respective inferred social media attributes for the respective candidate social media user account; and
coordinating displaying one or more webpages on a customer electronic device associated with the commerce customer account, the one or more webpages based on the one or more customer categories assigned to the commerce customer account.

Claim 12:
A computer device for mapping a commerce customer account to a social media user account, the computer device comprising: 
system memory;
 one or more processors; and 
one or more computer storage devices having stored thereon computer-executable instructions representing a retrieve data module, a customer inferred commercial attributes module, a social media inferred attributes module, a correlation activity module, a probability calculation module, a category assignment module, and a recommendation matching module, wherein: 
the retrieve data module: 
retrieves commerce data for the commerce customer account from a commerce database for a retailer, the commerce data for the commerce customer account being collected by the retailer for storage in the commerce database; and 
retrieves respective social media data of one or more respective candidate social media user accounts from a social media database; 

the social media inferred attributes module derives inferred social media user attributes for each respective candidate social media user account of the one or more respective candidate social media user accounts from the respective social media data, as retrieved, for the one or more respective candidate social media user accounts; 
the correlation activity module calculates activity correlations between the commerce customer account and each respective candidate social media user account of the one or more respective candidate social media user accounts based on the inferred commerce customer attributes and the inferred social media user attributes; 
the probability calculation module estimates a probability, according to a first set of rules, that the commerce customer account and the respective candidate social media user account, from the one or more respective candidate social media user accounts, map to a same identity, wherein the first set of rules comprise a logistic function having an exponential term, the exponential term comprising: 
a term describing a correlation between the commerce customer account and the candidate social user media account; 
a binary term describing whether there is a match between inferred attributes of the commerce customer account and inferred attributes of the respective candidate social media user account, wherein the binary term is multiplied by a weight associated with a respective activity correlation between the commerce customer account and the respective candidate social media user account; and 
a term describing a sample size; and
determines that the probability, as estimated according to the first set of rules, exceeds a predetermined threshold value;
the category assignment module, when the probability, as estimated according to the first set of rules, that the commerce customer account and the respective candidate social media user account map to the same identity exceeds the predetermined threshold value, assigns the commerce customer account to one or more customer categories based on (1) the inferred commerce customer attributes and (2) the respective inferred social media user attributes for the respective candidate social media user account; and 
the recommendation matching module coordinates displaying one or more webpages on a customer electronic device associated with the commerce customer account, the one or more webpages based on the one or more customer categories assigned to the commerce customer account.

Claim 16:
The method of claim 1, wherein the commerce data comprises one or more of: 
online profile information provided by the customer associated with the commerce customer account, the online profile information comprising one or more of: 
a name for a customer associated with the commerce customer account; 
an email address for the customer associated with the commerce customer account; or 
a distinct customer identification for the customer associated with the commerce customer account; 
online transaction history for at least one transaction associated with the commerce customer account, the online transaction history comprising one or more of: 
a timestamp for the at least one transaction; 
at least one item of the at least one transaction; 
or a shipping address for the at least one transaction; 
or online interaction history for the commerce customer account, the online interaction history for the commerce customer account comprising one or more of: 
search queries made by the customer associated with the commerce customer account; 
or items viewed by the customer associated with the commerce customer account.

Claim 18:
The method of claim 1, wherein the logistic function comprises:
            
                
                    
                        P
                    
                    
                        i
                    
                
                =
                
                    
                        1
                    
                    
                        1
                        +
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        α
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        +
                                        
                                            
                                                β
                                            
                                            
                                                0
                                            
                                        
                                        +
                                        
                                            
                                                ∑
                                                
                                                    k
                                                    =
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        
                                            
                                                x
                                            
                                            
                                                i
                                                k
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , wherein: 
Pi is the probability that the commerce customer account and the respective candidate social media user account i map to the same identity; 
yi is the respective activity correlation between the commerce customer account and the respective candidate social media user account i; 
xik is the binary term describing whether there is a match for a kth inferred attribute between the commerce customer account and the respective candidate social media user account i; 
n is the sample size; and 
α and β are weights associated with respective activity correlations between the inferred commerce attributes of the commerce customer account and the respective respective candidate social media user account i.

Claim 21:
The method of claim 1, wherein:
the commerce database is populated with data from in-store sales and online sales for the retailer;
the respective social media data are publically available;
the commerce customer account receives personalized information based on the one or more customer categories, as assigned;
the commerce data comprises one or more of:
online profile information provided by a customer associated with the commerce customer account, the online profile information comprising one or more of: 
a name for the customer associated with the commerce customer account; 
an email address for the customer associated with the commerce customer account; or 
a distinct customer identification for the customer associated with the commerce customer account;
online transaction history for at least one transaction associated with the commerce customer account, the online transaction history comprising one or more of: 
a timestamp for the at least one transaction; 
at least one item of the at least one transaction; or 
a shipping address for the at least one transaction; or
online interaction history for the commerce customer account, the online interaction history for the commerce customer account comprising one or more of: 
search queries made by the customer associated with the commerce customer account; or 
items viewed by the customer associated with the commerce customer account;
the respective social media data for each respective candidate social media user account of the one or more respective candidate social media user accounts comprises one or more of:
at least one plain attribute for the respective candidate social media user account, the at least one plain attribute comprising at least one of: 

an account handle;
a screen name; or 
a user description;
a time series of text posts for the respective candidate social media user account, the time series of text posts comprising one or more of: 
mentioned users;
shared uniform resource locators;
hashtags;
check-ins; or 
shared posts from other social networks;
transient location information about the respective candidate social media user account, the transient location information comprising at least one of: 
(1) a city, a country, latitude information, or longitude information listed in a profile for the respective candidate social media user account; or 
(2) location-enabled posts from the respective candidate social media user account; or 
graphical information for the respective candidate social media user account, the graphical information comprising one or more of: 
followed accounts;
following accounts;
friends of the respective candidate social media user account; or 
liked webpages;
the logistic function comprises:
            
                
                    
                        P
                    
                    
                        i
                    
                
                =
                
                    
                        1
                    
                    
                        1
                        +
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        α
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        +
                                        
                                            
                                                β
                                            
                                            
                                                0
                                            
                                        
                                        +
                                        
                                            
                                                ∑
                                                
                                                    k
                                                    =
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        
                                            
                                                x
                                            
                                            
                                                i
                                                k
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , wherein:
Pi is the probability that the commerce customer account and the respective candidate social media user account i map to the same identity; 
yi is the respective activity correlation between the commerce customer account and the respective candidate social media user account i; 
xik is the binary term describing whether there is a match for a kth inferred attribute between the commerce customer account and the respective candidate social media user account i; 
n is the sample size; and
α and β are weights associated with respective activity correlations between the inferred commerce attributes of the commerce customer account and the respective inferred social media attributes of the respective candidate social media user account i;
the one or more webpages comprise one or more advertisements; and
calculating the activity correlations between the commerce customer account and each respective candidate social media user account of the one or more respective candidate social media user accounts based on the inferred commerce attributes and the respective inferred social media attributes using one or more time series, the one or more time series comprising at least one of: 
(1) a first time series of transaction timestamps at the retailer and for the commerce customer account at the retailer; or 
(2) a second time series of social media post timestamps at the retailer by the respective candidate social media user account.

Claim 23:
The computer device of claim 12, wherein the commerce data comprises one or more of: 
online profile information provided by a customer associated with the commerce customer account, the online profile information comprising one or more of: 
a name for the customer associated with the commerce customer account; 
an email address for the customer associated with the commerce customer account; or 
a distinct customer identification for the customer associated with the commerce customer account; 
online transaction history for at least one transaction associated with the commerce customer account, the online transaction history comprising one or more of: 
a timestamp for the at least one transaction; 
at least one item of the at least one transaction; or 
a shipping address for the at least one transaction; or 
online interaction history for the commerce customer account, the online interaction history for the commerce customer account comprising one or more of: 
search queries made by the customer associated with the commerce customer account; or 



Claim 25: 
The computer device of claim 12, wherein the logistic function comprises:
            
                
                    
                        P
                    
                    
                        i
                    
                
                =
                
                    
                        1
                    
                    
                        1
                        +
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        α
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        +
                                        
                                            
                                                β
                                            
                                            
                                                0
                                            
                                        
                                        +
                                        
                                            
                                                ∑
                                                
                                                    k
                                                    =
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        
                                            
                                                x
                                            
                                            
                                                i
                                                k
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , wherein: 
Pi is the probability that the commerce customer account and the respective candidate social media user account i map to the same identity; 
yi is the respective activity correlation between the commerce customer account and the respective candidate social media user account i; 
xik is the binary term describing whether there is a match for a kth inferred attribute between the commerce customer account and the respective candidate social media user account i; 
n is the sample size; and
α and β are weights associated with respective activity correlations between the inferred commerce customer attributes of the commerce customer account and the respective inferred social media user attributes of the respective candidate social media user account i[[;]].

Claim 28: 
The computer device of claim 12, wherein:
the computer device further comprises:
a match customer module matching the commerce customer account with a specific information recommendation; and
a probability accuracy module determining an accuracy of the probability, as estimated according to the first set of rules;
the commerce database is populated with data from in-store sales and online sales for the retailer; 
the respective social media data are publically available;
the commerce data comprises one or more of:
online profile information provided by a customer associated with the commerce customer account, the online profile information comprising one or more of: 

an email address for the customer associated with the commerce customer account; or 
a distinct customer identification for the customer associated with the commerce customer account;
online transaction history for at least one transaction associated with the commerce customer account, the online transaction history comprising one or more of: 
a timestamp for the at least one transaction; 
at least one item of the at least one transaction; or 
a shipping address for the at least one transaction; or
online interaction history for the commerce customer account, the online interaction history for the commerce customer account comprising one or more of: 
search queries made by the customer associated with the commerce customer account; or 
items viewed by the customer associated with the commerce customer account;
the respective social media data for each respective candidate social media user account of the one or more respective candidate social media user accounts comprises one or more of:
at least one plain attribute for the respective candidate social media user account, the at least one plain attribute comprising at least one of: 
a user name; 
an account handle;
a screen name; or 
a user description;
a time series of text posts for the respective candidate social media user account, the time series of text posts comprising one or more of: 
mentioned users;
shared uniform resource locators;
hashtags;
check-ins; or 
shared posts from other social networks;
transient location information about the respective candidate social media user account, the transient location information comprising at least one of: 

(2) location-enabled posts from the respective candidate social media user account; or
graphical information for the respective candidate social media user account, the graphical information comprising one or more of: 
followed accounts;
following accounts;
friends of the respective candidate social media user account; or 
liked webpages;
the logistic function comprises:
            
                
                    
                        P
                    
                    
                        i
                    
                
                =
                
                    
                        1
                    
                    
                        1
                        +
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        α
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        +
                                        
                                            
                                                β
                                            
                                            
                                                0
                                            
                                        
                                        +
                                        
                                            
                                                ∑
                                                
                                                    k
                                                    =
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    
                                                        β
                                                    
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        
                                            
                                                x
                                            
                                            
                                                i
                                                k
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , wherein:
Pi is the probability that the commerce customer account and the respective candidate social media user account i map to the same identity; 
yi is the respective activity correlation between the commerce customer account and the respective candidate social media user account i; 
xik is the binary term describing whether there is a match for a kth inferred attribute between the commerce customer account and the respective candidate social media user account i; 
n is the sample size; and
α and β are weights associated with respective activity correlations between the inferred commerce customer attributes of the commerce customer account and the respective inferred social media user attributes of the respective candidate social media user account i;
the one or more webpages comprise one or more advertisements; and
calculating the activity correlations between the commerce customer account and each respective candidate social media user account of the one or more respective candidate social media user accounts based on the inferred commerce customer attributes and the respective inferred social media user attributes using one or more time series, the one or more time series comprising at least one of: 
(1) a first time series of transaction timestamps at the retailer and for the commerce customer account at the retailer; or 



Reasons for Allowance
Claims 1-3, 6, 12, 14-28 are allowable.
The following is an examiner’s statement of reasons for allowance:

Clarity
The rejection to claims 1-3, 6, 12, 14-28 under 35 USC 112(b) are overcome upon further consideration of the claim language.

Eligible Subject Matter
It is determined that the claimed invention as substantially recited in claims 1, 12 and upon which all other claims depend, direct to steps for allowing a computer system to determine whether a commerce account and a social media account belong to the same person, are not directed to any of the enumerated categories of abstract ideas identified in the 2019 PEG.  Specifically, under step 2A1 of the Alice analysis, claims 1, 12 recite limitations describing accessing commercial data collected by a retailer, which could be considered a mental step and also a method of organizing human activity as commercial/sales activity.  However, it is examiner’s belief that this recitation of an abstract idea does not result in the determination that the claims are directed to said abstract idea.  Claim 1 recites the following additional limitations:
accessing respective social media data of one or more respective candidate social media user accounts from a social media database; 
deriving inferred commerce attributes for the commerce customer account from the commerce data for the commerce customer account; 
deriving respective inferred social media attributes for each respective candidate social media user account of the one or more respective candidate social media user accounts from the respective social media data for the one or more respective candidate social media user accounts; 
calculating activity correlations between the commerce customer account and each respective candidate social media user account of the one or more respective candidate social media user accounts based on the inferred commerce attributes and the respective inferred social media attributes; 
for each respective candidate social media user account of the one or more respective candidate social media user accounts: 
estimating a probability, according to a first set of rules, that the commerce customer account and the respective candidate social media user account map to a same identity, wherein the first set of rules comprise a logistic function having an exponential term, the exponential term comprising: 
a term describing a correlation between the commerce customer account and the respective candidate social media user account; 
a binary term describing whether there is a match between inferred attributes of the commerce customer account and inferred attributes of the respective candidate social media user account, wherein the binary term is multiplied by a weight associated with a respective activity correlation between the commerce customer account and the respective candidate social media user account; and 
a term describing a sample size; and 
determining that the probability, as estimated according to the first set of rules, exceeds a predetermined threshold value;
when the probability, as estimated according to the first set of rules, that the commerce customer account and the respective candidate social media user account map to the same identity exceeds the predetermined threshold value, assigning the commerce customer account to one or more customer categories based on (1) the inferred commerce attributes for the commerce customer account and (2) the respective inferred social media attributes for the respective candidate social media user account; and
coordinating displaying one or more webpages on a customer electronic device associated with the commerce customer account, the one or more webpages based on the one or more customer categories assigned to the commerce customer account.

directed to an abstract idea.
Claims 2-3, 6, 14-28 are dependencies of independent claims 1 and 12 and recite eligible subject matter for the reasons identified above with respect to claims 1 and 12.

Non-Obviousness
Regarding claims 1-3, 6, 12, 14-28 upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches nor renders obvious the below features of applicant's invention.  
The allowable features are as follows: 
The limitations as a whole substantially independent claims 1, 12, upon which all other claims depend:
accessing commerce data for the commerce customer account from a commerce database for a retailer, the commerce data for the commerce customer account being collected by the retailer for storage in the commerce database; 
accessing respective social media data of one or more respective candidate social media user accounts from a social media database; 
deriving inferred commerce attributes for the commerce customer account from the commerce data for the commerce customer account; 
deriving respective inferred social media attributes for each respective candidate social media user account of the one or more respective candidate social media user accounts from the respective social media data for the one or more respective candidate social media user accounts; 
calculating activity correlations between the commerce customer account and each respective candidate social media user account of the one or more respective candidate social media user accounts based on the inferred commerce attributes and the respective inferred social media attributes; 
for each respective candidate social media user account of the one or more respective candidate social media user accounts: 
estimating a probability, according to a first set of rules, that the commerce customer account and the respective candidate social media user account map to a same identity, wherein the first set of rules comprise a logistic function having an exponential term, the exponential term comprising: 
a term describing a correlation between the commerce customer account and the respective candidate social media user account; 
a binary term describing whether there is a match between inferred attributes of the commerce customer account and inferred attributes of the respective candidate social media user account, wherein the binary term is multiplied by a weight associated with a respective activity correlation between the commerce customer account and the respective candidate social media user account; and 
a term describing a sample size; and 
determining that the probability, as estimated according to the first set of rules, exceeds a predetermined threshold value;
when the probability, as estimated according to the first set of rules, that the commerce customer account and the respective candidate social media user account map to the same identity exceeds the predetermined threshold value, assigning the commerce customer account to one or more customer categories based on (1) the inferred commerce attributes for the commerce customer account and (2) the respective inferred social media attributes for the respective candidate social media user account; and
coordinating displaying one or more webpages on a customer electronic device associated with the commerce customer account, the one or more webpages based on the one or more customer categories assigned to the commerce customer account.

The most felicitous prior art made of record includes Smith et al. (US 20150293997 A1) (“Smith”),  and Liu et al. (“HYDRA: Large-Scale Social Identity Linkage Via Heterogeneous Behavior Modeling,” Proceedings of the 2014 ACM SIGMOD International Conference on Management of Data, https://doi.org/10.1145/2588555.2588559) (“Liu”), both previously cited.
	Smith substantially teaches a system and techniques for correlating multiple user accounts with a single identity, including the steps of accessing commerce data and social media data (para. 0090, 0101), deriving inferred commerce attributes and inferred social media attributes (0102 and 0076, respectively), calculating correlations between possible matching commerce accounts and social media accounts (0101), and also calculating a probability that two accounts are associated with the same entity (para. 0089).  However, Smith is silent on the utilizing the logistic function including the terms described in the present claimed invention.  As such, Smith cannot be said to teach or suggest:
estimating a probability, according to a first set of rules, that the commerce customer account and the respective candidate social media user account map to a same identity, wherein the first set of rules comprise a logistic function having an exponential term, the exponential term comprising: 
a term describing a correlation between the commerce customer account and the respective candidate social media user account; 
a binary term describing whether there is a match between inferred attributes of the commerce customer account and inferred attributes of the respective candidate social media user account, wherein the binary term is multiplied by a weight associated with a respective activity correlation between the commerce customer account and the respective candidate social media user account; and 
a term describing a sample size; and 
determining that the probability, as estimated according to the first set of rules, exceeds a predetermined threshold value;
when the probability, as estimated according to the first set of rules, that the commerce customer account and the respective candidate social media user account map to the same identity exceeds the predetermined threshold value, assigning the commerce customer account to one or more customer categories based on (1) the inferred commerce attributes for the commerce customer account and (2) the respective inferred social media attributes for the respective candidate social media user account;
Liu substantially discloses utilizing mathematical functions to determine the likelihood that two online user accounts belong to the same person, including utilizing terms describing possible matches between individual attributes, sample size and correlation between a first and second user account (p. 7 para. 10).  However, the formulae described by Liu are different from that described in the present claimed limitations.  Specifically, there is no description of a binary term that describes matching individual attributes that is then multiplied by a weight.  As such, Liu cannot be said to teach or suggest:
estimating a probability, according to a first set of rules, that the commerce customer account and the respective candidate social media user account map to a same identity, wherein the first set of rules comprise a logistic function having an exponential term, the exponential term comprising: 
a term describing a correlation between the commerce customer account and the respective candidate social media user account; 
a binary term describing whether there is a match between inferred attributes of the commerce customer account and inferred attributes of the respective candidate social media user account, wherein the binary term is multiplied by a weight associated with a respective activity correlation between the commerce customer account and the respective candidate social media user account; and 
a term describing a sample size; and 
determining that the probability, as estimated according to the first set of rules, exceeds a predetermined threshold value;
when the probability, as estimated according to the first set of rules, that the commerce customer account and the respective candidate social media user account map to the same identity exceeds the predetermined threshold value, assigning the commerce customer account to one or more customer categories based on (1) the inferred commerce attributes for the commerce customer account and (2) the respective inferred social media attributes for the respective candidate social media user account; 
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant's claimed invention relying on improper hindsight bias.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Claims 2-3, 6, 14-28 are dependent upon allowable claims 1, 12 and are allowed for the same reasons cited above.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625